Concurring and Dissenting Opinion by
Montgomery, J.:
I concur in part with the results attained by the majority for the sole and basic reason that the Commission refused to consider any factor relating to the fair value of the respondent’s property except acquisition cost. This manner of appraisal is contrary to all established principles of law. There may be many reasons for giving greater weight to and placing more importance on acquisition costs in this case but there is no justification for the failure to give some consideration to all of the other elements that generally determine fair value.
*161However, I do not concur in the remand of this case merely for the entry of an appropriate order. I would remand it for reconsideration by the Commission of the entire record in the light of the majority opinion, and for the entry of such new order as to the Commission may seem appropriate and just after such reconsideration.